     Case 1:19-mj-00224-TCB Document 1 Filed 05/09/19 Page 1 of 2 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division                           "   V   . ;


 UNITED STATES OF AMERICA,

         V.                                                  No. I:I9MJ 7-7-^
 CYNETHIA D. KELLY,
                                                              Court Date: June 3, 2019

         Defendant.


                                  CRIMINAL INFORMATION

                                     (Misdemeanor 7869533)

THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about January 31, 2019, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction ofthe United States in the Eastem District of Virginia, the defendant,

CYNETHIA D. KELLY,did unlawllilly steal, purloin, or knowingly convert to her use or the

useof another, propertyofthe United States or any department or agency thereof, specifically:

electronic items and shoes, the property ofthe United States Army and Air Force Exchange

Service, said propeity having a value ofless than One Thousand Dollars ($1,000).


(In violation ofTitle IS, United States Code, Section 641)

                                              Respectfully submitted,

                                              G.Zachary Terwilliger
                                              United States Attorney

                                      By:
                                              Am anda^wTl1 iams
                                              Special Assistant United States Attorney
                                              United Slates Attorney's Office
                                              Eastem District of Virginia
                                              2100 Jamieson Avenue
                                              Alexandria, VA 22314
                                              Phone:(703)299-3776
                                              Fax:(703)299-3980
                                              Email: amanda.r.wiIliams@usdoj.gov
Case 1:19-mj-00224-TCB Document 1 Filed 05/09/19 Page 2 of 2 PageID# 2
